Ete ern wine
fae ae a aa
—_ = ae @o
=e ——— O
:
2
=
a 5) eS
Wo st el —
ow (Oa 4
i ioe
O 2 : 1
<<
B > Tiss
ay :

ified haere
e
D SRGNZE OL
= CEVAZOd OL STEMI
Cavatod of STaYNA

ek MINES SOL NMAIEY

=&6& 02/90/tO NT-€F0R02444

L— S§ $$
a2 9

      

£ 3009 diZWOds GF 3

     

  

Case 6:12-cr-00146-EEF-PJH Document 1313 Filed 01/15/20 Page 1 of 4 PagelD #: 36259

sia 61 930 #s6ezre0000 aie
00S°000 $ = z Bee a toes
SSH) § SA SE
%, e Wee Te Pn ¥o mais
Soa $3 ACES ES, BE

EEE eee ep,

-8=$-2-

aM be

SSSNISNS T¥ID1Ia20

 

E80E-10112 WNVISINOT “LHOdSAaYHS
£911 SLINS “LS NINNW4 00&
3SNOH LHNOD SALV1s GALINN DOVLS WOL
YNYISINOT 40. LOILSIC NYSLSAMA
IHNOD LORILSIG SSLVLS GALINN ‘Mas T1D

 
Case 6:12-cr-00146-EEF-PJH Document 1313 Filed 01/15/20 Page 2 of 4 PagelD #: 36260
NOTICE FROM U.S. DISTRICT COURT - WESTERN DISTRICT OF LOUISIANA

Drew T Green (PrisID: 16050-035 )
F CI - Beaumont Low

P O Box 26020

Beaumont, TX 77720

 

Case: 6:12-cr-00146 #1312
3 pages printed: Wed Dec 18 14:41:08 2019

 
Case 6:12-cr-00146-EEF-PJH Document 1313 Filed 01/15/20 Page 3 of 4 PagelD #: 36261

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION

 

DANIEL JAMES STANFORD # CRIMINAL NO.:: 12-CR-00146-08
Petitioner ve

" DSC NO:
versus He

se
UNITED STATES OF AMERICA *
Respondent of

ORDER

UPON CONSIDERATION of Stanford's Second Motion for Extension of Time to File a
Reply to the Government's Response,

IT IS HEREBY ORDERED that the Motion is GRANTED.

IT IS FURTHER ORDERED that Stanford shall file his Reply to Rec. Doc. 1305 no later

than Tuesday, January 21, 2020.

 

UNITED STA veS MAGISTRATE JUDGE
Case 6:12-cr-00146-EEF-PJH Document 1313 Filed 01/15/20 Page 4 of 4 PagelD #: 36262
U.S. District Court
Western District of Louisiana

Notice of Electronic Filing
The following transaction was entered on 12/18/2019 at 2:39 PM CST and filed on 12/18/2019

Case Name: USA Vv, Reece et al
Case Number: 6:12-cr-00146-EEF-PJH
Filer:

Document Number: 1312

Docket Text: '

ORDER granting [1311] Second Motion for Extension of Time to File Response/Reply re [1292]
Amended MOTION to Vacate under 28 U.S.C. 2255 as to Daniel James Stanford (8),
Defendant’s Reply due by 1/21/2020. Signed by Magistrate Judge Patrick J Hanna on
12/18/2019. (ert, YocumSld, M)
